Citation Nr: 0638254	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  04-39 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel



INTRODUCTION

The veteran had active service from January 1941 to September 
1945 and was a prisoner of war from October 1944 to May 1945.  
He died in January 1994.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  In a November 1997 rating decision, the RO denied 
entitlement to service connection for the cause of the 
veteran's death.

2.  The evidence received since the November 1997 rating 
decision is either cumulative or redundant and does not 
relate to an unestablished fact necessary to establish 
entitlement to service connection for the cause of the 
veteran's death.


CONCLUSIONS OF LAW

1.  The November 1997 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1997).

2. The evidence received subsequent to the November 1997 
rating decision is not new and material, and the requirements 
to reopen a claim of entitlement to service connection for 
the cause of the veteran's death have not been met.  38 
U.S.C.A. 
§§ 5108, 5103, 5103A (West 2002 and Supp. 2005); 38 C.F.R. § 
3.156(a) (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The 
duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence  in his or her possession that pertains to the 
claim.  Id. at 120-21.  The Court has indicated that notice 
under the VCAA must be given prior to an initial unfavorable 
decision by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the claimant 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Court has ruled that the VCAA requires additional notice 
when a claimant seeks to reopen a previously denied claim.  
On March 31, 2006, the Court issued a decision in the appeal 
of Kent v. Nicholson, 20 Vet. App. 1 (2006), which held that 
VA must examine the basis for a denial of a previously 
disallowed claim and provide the veteran with notice of the 
evidence of service connection found lacking in the previous 
denial.  Kent at 11.   

A.  Duty to Notify

In a May 2004 letter, following the appellant's application 
to re-open, the RO provided the appellant with notice that 
new and material evidence would be required to re-open the 
previously denied claim.  This letter informed the appellant 
that "new" evidence was that which was submitted to VA for 
the first time and "material" evidence was that which 
related to an unestablished fact necessary to substantiate a 
claim.

Although the May 2004 VCAA notice letter did not notify the 
appellant of the elements of service connection found lacking 
in her prior claim, there was no prejudice to the appellant.  
She was notified in the November 1997 rating decision and the 
April 1999 statement of the case that her claim lacked a 
competent medical opinion linking the veteran's nicotine 
dependence to service.

In the October 2004 statement of the case, the RO informed 
the appellant that the newly submitted evidence was not 
material, as it did not support the appellant's claim that 
tobacco use was caused by the veteran's anxiety disorder.  
The appellant was provided with an opportunity following the 
issuance of the statement of the case and prior to 
certification of this appeal to the Board to submit 
additional evidence concerning her claim.  She has not done 
so.  Neither she nor her representative has identified any 
additional evidence or information hat could be obtained to 
substantiate the claim.  The Board therefore finds that any 
deficiencies in the development and consideration of the 
claim are harmless and nonprejudicial to the appellant.  They 
do not warrant further delay of the appellate process.  See 
Bernard v. Brown, 4 Vet' App. 384 (1993). 

B.	Duty to Assist

The RO has complied with the duty to assist the appellant in 
the development of this claim.  The RO has associated service 
records and post-service medical records with the claims 
file.  The appellant did not request a hearing.  

The duty to assist under § 3.159(c)(4) includes providing a 
medical examination or medical opinion when necessary to make 
a decision on a claim.  In this case, the evidence does not 
show that such an opinion is necessary.  In this case, there 
is no medical evidence of a nexus between the veteran's 
service-connected disabilities and his death from lung cancer 
of record.  The Board therefore finds that having a VA 
physician review the veteran's claims file for an opinion of 
etiology concerning the veteran's renal disease is not 
appropriate in this case. 38 C.F.R. § 3.159(c)(4); Duenas v. 
Principi, 18 Vet. App. 512 (2004). 


II.  Analysis of Claim

In a November 1997 rating decision, the RO denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  The RO found that the evidence did not 
contain a competent medical opinion with supporting rationale 
to show that the veteran became nicotine dependent during 
service, rather than before or after service.    

The appellant filed a notice of disagreement in May 1998 but 
did not perfect an appeal.  Because the appellant did not 
timely appeal the decision to the Board, the November 1997 
rating decision became final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).

The appellant sought to re-open her claim for service 
connection for the cause of the veteran's death by submitting 
a VA Form 21-4138 (Statement in Support of a Claim) in April 
2004.  A claim that is subject to a prior denial may be 
reopened if new and material evidence is received with 
respect to that claim.  Once a claim is reopened, the 
adjudicator must review it on a de novo basis, with 
consideration given to all evidence of record.  38 U.S.C.A. 
§ 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 (1996).

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. 5108; 38 C.F.R. 
3.156(a) (2006).

New evidence received since the November 1997 rating decision 
includes includes a brief and several statements by the 
appellant.  In addition, the appellant submitted a copy of 
VAOGCPREC 6-2003 (October 28, 2003).  In VAOGCPREC 6-2003, 
the VA's General Counsel determined that neither 38 U.S.C. 
§1103(a) nor VA's implementing regulations at 38 C.F.R. § 
3.300 bar a finding of secondary service connection for a 
disability related to the veteran's use of tobacco products 
after the veteran's service, where it is indicated that 
disability is proximately due to a service-connected 
disability that is not service-connected on the basis of 
being attributable to the veteran's use of tobacco products 
during service.
In the statement submitted to the RO in April 2004, the 
appellant argued that service connection for the cause of the 
veteran's death should be established on a secondary basis.  
The appellant asserted that the veteran had PTSD as a result 
of being held as a POW and that his use of tobacco was part 
and parcel of his PTSD.  She argues that service connection 
for the veteran's lung cancer should therefore be established 
as secondary to PTSD. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In this case, the appellant has submitted evidence that the 
veteran used tobacco products after service.  However, she 
has not submitted any medical evidence, such as medical 
records or medical opinions that would tend to establish a 
nexus between the veteran's service-connected generalized 
psychiatric disorder and his nicotine dependency.   As noted 
above, the appellant's assertions are not sufficient to 
establish a relationship to service.  Laypersons such as the 
appellant are not competent sources of medical evidence 
concerning the diagnosis or etiology of a disease.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay 
statements do not satisfy the medical nexus requirement set 
forth in case law.

The Board therefore finds that the evidence submitted since 
the last final rating decision is not material to the 
appellant's claim.  The claim was previously denied due to a 
lack of competent medical evidence of a nexus between the 
veteran's 
service-connected generalized anxiety disorder and nicotine 
dependency.  The new evidence likewise fails to show 
competent medical evidence of a nexus between a service-
connected condition and the veteran's nicotine dependency.

The Board notes that the appellant may seek to re-open her 
claim in the future upon the submission of new and material 
evidence.  However, as the evidence submitted since the 
previous denial is not material to her claim, her claim may 
not be re-opened at this time.

ORDER

As no new and material evidence has been received, the claim 
of entitlement to service connection for the cause of the 
veteran's death is denied.


______________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


